CONFESSION OF ERROR

PER CURIAM.
Upon the state’s proper confession of error we grant Curtis Leon Perry’s Petition for Writ of Habeas Corpus.
The sole issue raised by the Petitioner is that he received ineffective assistance of appellate counsel due to counsel’s failure to raise a double jeopardy claim on direct appeal. The petitioner was convicted and sentenced to 20 years in prison for the crime of attempted second degree murder with a firearm in count 1 of the information. In count 3 he was convicted and sentenced to 15 years in prison for the unlawful possession of a firearm while engaged in a criminal offense. The separate convictions were, as petitioner suggests, based on the same act. The petition is therefore meritorious. Cleveland v. State, 587 So.2d 1145 (Fla.1991); Sales v. State, 653 So.2d 456 (Fla. 3d DCA 1995).
We reverse the petitioner’s conviction and sentence in count 3 of the information. We remand to the trial court with directions to vacate the judgment of conviction and sentence.
Reversed and remanded with instructions.